Exhibit 10.2

 

GRAPHIC [g128022kk01i001.jpg]

 

JPMorgan Chase Bank, National Association

London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England

 

To:                            The Medicines Company

8 Sylvan Way
Parsippany, New Jersey 07054
Attention: William B. O’Connor, Chief Financial Officer
Telephone No.: 973-290-6094

 

Re:                             Base Call Option Transaction

 

Date:                  June 6, 2016

 

Dear Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and The Medicines Company
(“Counterparty”).  This communication constitutes a “Confirmation” as referred
to in the Agreement specified below.

 

1.                                      This Confirmation is subject to, and
incorporates, the definitions and provisions of the 2006 ISDA Definitions (the
“2006 Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”).  Certain defined terms used
herein have the meanings assigned to them in the Indenture to be dated as of
June 10, 2016 between Counterparty and Wells Fargo Bank, National Association,
as trustee (the “Indenture”), relating to the USD350,000,000 principal amount of
2.75% Convertible Senior Notes due 2023 (the “Base Convertible Securities”) and
the additional USD52,500,000 principal amount of 2.75% Convertible Senior Notes
due 2023 that may be issued pursuant to the option to purchase additional
convertible securities (the “Optional Convertible Securities” and, together with
the Base Convertible Securities, the “Convertible Securities”).  In the event of
any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern.  For the avoidance of doubt,
references herein to sections of, or definitions set forth in, the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation.  If any relevant sections of, or
definitions set forth in, the Indenture are changed, added or renumbered between
the execution of this Confirmation and the execution of the Indenture, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties, as evidenced by such draft of the Indenture.  Subject to
the foregoing, the parties acknowledge that references to the Indenture herein
are references to the Indenture as in effect on the date of its execution and if
the Indenture is, or the Convertible Securities are, amended, modified or
supplemented following the date hereof or the date of their execution,
respectively, any such amendment, modification or supplement (other than any
amendment, modification or supplement pursuant to a Merger Supplemental
Indenture (as defined below)) will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

--------------------------------------------------------------------------------


 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine) and (ii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with a Threshold Amount of 3% of Dealer’s
shareholders’ equity on the Trade Date (provided that (a) the phrase “, or
becoming capable at such time of being declared,” shall be deleted from clause
(1) of such Section 5(a)(vi) of the Agreement, (b) “Specified Indebtedness”
shall have the meaning specified in Section 14 of the Agreement, except that
such term shall not include obligations in respect of deposits received in the
ordinary course of Dealer’s banking business and (c) the following sentence
shall be added to the end of Section 5(a)(vi) of the Agreement: “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
relevant party to make the payment when due; and (z) the payment is made within
two Local Business Days of such party’s receipt of written notice of its failure
to pay.”))

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement.  For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

 

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.                                      The Transaction constitutes a Share
Option Transaction for purposes of the Equity Definitions.  The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

June 6, 2016

 

 

 

Option Style:

 

Modified American, as described under “Procedures for Modified American
Exercise” below.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD 0.001 (Ticker Symbol: “MDCO”).

 

2

--------------------------------------------------------------------------------


 

Number of Options:

 

The number of Base Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities. For the avoidance of doubt, the Number of Options
outstanding shall be reduced by each exercise of Options hereunder.

 

 

 

Applicable Percentage:

 

30%

 

 

 

Option Entitlement:

 

A number equal to the product of the Applicable Percentage and 20.4198.

 

 

 

Fundamental Change Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 14.03 of the
Indenture.

 

 

 

Discretionary Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 14.04(h) of the
Indenture.

 

 

 

Strike Price:

 

USD48.9721

 

 

 

Cap Price:

 

USD64.6800. For the avoidance of doubt, in no event shall the Cap Price be
adjusted to be less than the Strike Price.

 

 

 

Rounding of Strike Price/ Cap Price/Option Entitlement:

 

In connection with any adjustment to the Option Entitlement, Strike Price or Cap
Price, the Option Entitlement, the Strike Price or the Cap Price, as the case
may be, shall be rounded by the Calculation Agent in accordance with the
provisions of the Indenture relating to rounding of the “Conversion Price” or
the “Conversion Rate” as applicable (each as defined in the Indenture).

 

 

 

Number of Shares:

 

As of any date, a number of Shares equal to the product of the Number of Options
and the Option Entitlement.

 

 

 

Premium:

 

USD8,851,500.00

 

 

 

Premium Payment Date:

 

The closing date of the initial issuance of the Convertible Securities.

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Modified American Exercise:

 

 

 

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

With respect to any conversion of a Convertible Security (other than any
conversion of Convertible Securities with a “Conversion Date” (as defined in the
Indenture) occurring prior to the Free Convertibility Date (any such conversion,
an “Early Conversion”), to which the provisions of Section 8(b)(iii) of this
Confirmation shall apply), the “Conversion Date” (as defined in the Indenture),
provided that, no Conversion Date shall be deemed to have occurred with respect
to Exchanged Securities (such Convertible Securities, other than Exchanged

 

3

--------------------------------------------------------------------------------


 

 

 

Securities, the “Relevant Convertible Securities” for such Conversion Date).

 

 

 

Free Convertibility Date:

 

April 15, 2023

 

 

 

Exchanged Securities:

 

With respect to any Conversion Date, any Convertible Securities with respect to
which Counterparty makes the election described in Section 14.13 of the
Indenture and the financial institution designated by Counterparty accepts such
Convertible Securities in accordance with Section 14.13 of the Indenture, as
long as Counterparty does not submit a Notice of Exercise in respect thereof.

 

 

 

Expiration Date:

 

The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

 

 

 

Automatic Exercise on Conversion Dates:

 

Applicable; and means that on each Conversion Date occurring on or after the
Free Convertibility Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.

 

 

 

Notice Deadline:

 

In respect of any exercise of Options hereunder on any Conversion Date on or
after the Free Convertibility Date, 5:00 P.M., New York City time, the
“Scheduled Trading Day” (as defined in the Indenture) immediately preceding the
“Maturity Date” (as defined in the Indenture).

 

 

 

Notice of Exercise:

 

Counterparty shall notify Dealer in writing prior to the Notice Deadline of the
number of Relevant Convertible Securities in denominations of USD1,000 principal
amount converted on each Conversion Date occurring on or after the Free
Convertibility Date. If Counterparty fails to give such notice when due in
respect of any exercise of Options hereunder with a Conversion Date occurring on
or after the Free Convertibility Date, Automatic Exercise shall apply and the
Conversion Date shall be deemed to be the Notice Deadline.

 

 

 

Notice of Final Convertible Security Settlement Method:

 

In addition to the Notice of Exercise, Counterparty shall notify Dealer in
writing before 5:00 P.M., New York City time, on the 105th “Scheduled Trading
Day” (as defined in the Indenture) immediately preceding the “Maturity Date” (as
defined in the Indenture) of the settlement method (and, if applicable, the
“Specified Dollar Amount” (as defined in the Indenture)) that Counterparty will
elect with respect to Relevant Convertible Securities with a Conversion Date
occurring on or after the Free

 

4

--------------------------------------------------------------------------------


 

 

 

Convertibility Date (such notice, the “Notice of Final Convertible Security
Settlement Method”). If applicable, the Notice of Final Convertible Security
Settlement Method shall also contain the Settlement Method Election Provisions.
If Counterparty does not timely deliver the Notice of Final Convertible Security
Settlement Method (or such notice does not contain the Settlement Method
Election Provisions, if applicable) then the Notice of Final Convertible
Security Settlement Method shall be deemed timely given and the Applicable
Settlement Method shall be a Cash Election with a “Specified Dollar Amount” (as
defined in the Indenture) of USD1,000 (and, for the avoidance of doubt, the Cash
Settlement Averaging Period shall be determined without regard to the proviso in
the definition thereof), and Counterparty shall not specify “Physical
Settlement” (as defined in the Indenture) or a Cash Election with a “Specified
Dollar Amount” (as defined in the Indenture) of less than USD1,000 for any
Relevant Convertible Securities.

 

 

 

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

As specified in Section 6(b) below.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Date:

 

For any Exercise Date, the date one Settlement Cycle following the final day of
the Cash Settlement Averaging Period.

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above and “Discretionary
Adjustments” and “Consequences of Merger Events” below, in respect of an
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (the “Delivery Obligation”), (i) a number of Shares equal to the product of
the Applicable Percentage and the aggregate number of Shares, if any, that
Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities for such Conversion Date pursuant to
Section 14.02(a)(iv) of the Indenture (except that such number of Shares shall
be rounded down to the nearest whole number) and cash in lieu of any fractional
Share resulting from such rounding and/or (ii) the product of the Applicable
Percentage and the aggregate amount of cash, if any, in excess of the principal
amount of the Relevant Convertible Securities that Counterparty would be
obligated to deliver to holder(s) of the Relevant Convertible Securities for
such Conversion Date pursuant to Section 14.02(a)(iv) of the Indenture,
determined, for each of clauses (i) and (ii), by the Calculation Agent (by
reference to such Sections of the Indenture) as if

 

5

--------------------------------------------------------------------------------


 

 

 

Counterparty had elected to satisfy its conversion obligation in respect of such
Relevant Convertible Securities by the Applicable Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Relevant Convertible Securities; provided that if the
“Daily VWAP” (as defined in the Indenture) for any “Trading Day” (as defined in
the Indenture) during the Cash Settlement Averaging Period is greater than the
Cap Price, then clause (ii) of the relevant “Daily Conversion Value” (as defined
in the Indenture) for such “Trading Day” shall be determined as if such “Daily
VWAP” for such “Trading Day” were deemed to equal the Cap Price; provided
further that the Delivery Obligation shall be determined excluding any Shares
and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a direct or indirect result of any
adjustments to the Conversion Rate pursuant to a Discretionary Adjustment and
any interest payment that Counterparty is (or would have been) obligated to
deliver to holder(s) of the Relevant Convertible Securities for such Conversion
Date.

 

 

 

Applicable Settlement Method:

 

For any Relevant Convertible Securities, if (i) Counterparty has notified Dealer
in the Notice of Final Convertible Security Settlement Method that it will elect
to satisfy its conversion obligation in respect of such Relevant Convertible
Securities in cash or in a combination of cash and Shares in accordance with
Section 14.02(a) of the Indenture (a “Cash Election”) with a “Specified Dollar
Amount” (as defined in the Indenture) of at least USD1,000 and (ii) such Notice
of Final Convertible Security Settlement Method contains all of the Settlement
Method Election Provisions, the Applicable Settlement Method shall be the
settlement method actually so elected by Counterparty in respect of such
Relevant Convertible Securities (the “Convertible Securities Settlement
Method”); otherwise, the Applicable Settlement Method shall assume Counterparty
had made a Cash Election with respect to such Relevant Convertible Securities (a
“Deemed Net Share Election”) with a “Specified Dollar Amount” (as defined in the
Indenture) of USD1,000 per Relevant Convertible Security and the Delivery
Obligation shall be determined by the Calculation Agent as if the relevant
“Observation Period” pursuant to Section 14.02(a)(iv)(C) of the Indenture were
the Cash Settlement Averaging Period.

 

 

 

Cash Settlement Averaging Period:

 

The 50 “Trading Days” (as defined in the Indenture) commencing on the 52nd
“Scheduled Trading Day” (as defined in the Indenture) prior to the “Maturity
Date” (as defined in the Indenture); provided that in the case of a Deemed Net
Share Election, the Cash Settlement Averaging Period shall be the 100

 

6

--------------------------------------------------------------------------------


 

 

 

“Trading Days” (as defined in the Indenture) commencing on the 102nd “Scheduled
Trading Day” (as defined in the Indenture) prior to the “Maturity Date” (as
defined in the Indenture).

 

 

 

Settlement Method Election Provisions:

 

In order for the Applicable Settlement Method to be the Convertible Securities
Settlement Method in accordance with “Applicable Settlement Method” above, the
Notice of Final Convertible Security Settlement Method must contain in writing
the following representations and warranties from Counterparty to Dealer as of
such notice delivery date:

 

 

 

 

 

(i) Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares;

 

 

 

 

 

(ii) Counterparty is electing the Convertible Security Settlement Method in good
faith and not as part of a plan or scheme to evade compliance with the U.S.
federal securities laws; Counterparty is not electing the Convertible Security
Settlement Method for the purpose of creating actual or apparent active trading
activity in the Shares (or any security convertible into or exchangeable for
Shares), raising or depressing or otherwise manipulating the price of the Shares
(or any security convertible into or exchangeable for Shares), for the purpose
of inducing the purchase or sale of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act (it
being understood that no representation is made in respect of Dealer’s Hedging
Activities); and Counterparty has not entered into or altered any hedging
transaction relating to the Shares for the purpose of offsetting the Transaction
(other than the repurchase and retirement of outstanding convertible notes, and
the offering or repayment of Convertible Securities);

 

 

 

 

 

(iii) Counterparty has the power to make such election and to execute and
deliver any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation
and has taken all necessary action to authorize such election, execution,
delivery and performance;

 

 

 

 

 

(iv) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding

 

7

--------------------------------------------------------------------------------


 

 

 

on or affecting it or any of its assets, in each case which would materially
impair such election or ability to perform its obligations hereunder; and

 

 

 

 

 

(v) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Counterparty delivers such notice and ending
at the close of business on the final day of the Cash Settlement Averaging
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Counterparty shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately.

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 14.04 of the Indenture (a “Potential
Adjustment Event”) that the Calculation Agent determines (by reference to such
Section) would result in an adjustment under the Indenture, the Calculation
Agent shall make a corresponding adjustment in respect of any one or more of the
Strike Price, the Number of Options, the Option Entitlement and any other term
relevant to the exercise, settlement or payment of the Transaction, subject to
“Discretionary Adjustments” below. Immediately upon the occurrence of any
Potential

 

8

--------------------------------------------------------------------------------


 

 

 

Adjustment Event, Counterparty shall notify the Calculation Agent of such
Potential Adjustment Event; and once the adjustments to be made to the terms of
the Indenture and the Convertible Securities in respect of such Potential
Adjustment Event have been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such adjustments.

 

 

 

 

 

For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of a Potential Adjustment Event
(including, without limitation, under the fourth sentence of Section 14.04(c) of
the Indenture or the fourth sentence of Section 14.04(d) of the Indenture).

 

 

 

Discretionary Adjustments:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 14.05 of the
Indenture or pursuant to Section 14.07 of the Indenture or any supplemental
indenture entered into thereunder (a “Merger Supplemental Indenture”) or in
connection with the determination of the fair value of any securities, property,
rights or other assets), then the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment of or under the Transaction and, for the avoidance of doubt, the
Delivery Obligation shall be calculated on the basis of such adjustments by the
Calculation Agent.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, “Merger Event” shall
mean “Share Exchange Event” as set forth in Section 14.07 of the Indenture.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make an adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction corresponding
to the adjustment required under Section 14.07 of the Indenture in respect of
such Merger Event, as

 

9

--------------------------------------------------------------------------------


 

 

 

determined by the Calculation Agent (by reference to such Section), subject to
“Discretionary Adjustments” above; provided that such adjustment shall be made
without regard to any adjustment to the Conversion Rate pursuant to a
Fundamental Change Adjustment or a Discretionary Adjustment; and provided
further that if, with respect to a Merger Event, (i) the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person not organized under the laws of the United States, any state
thereof or the District of Columbia or (ii) the Counterparty to the Transaction,
following such Merger Event, will not be a corporation or will not be the
Issuer, Dealer may elect in its sole discretion that notwithstanding
Section 12.7 of the Equity Definitions, that such event shall constitute an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party, and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement. For the avoidance of doubt, adjustments shall be
made pursuant to the provisions set forth above regardless of whether any Merger
Event gives rise to an Early Conversion.

 

 

 

Notice of Merger Consideration and Consequences:

 

Upon the occurrence of a Merger Event, Counterparty shall reasonably promptly
(but in any event prior to the relevant merger date) notify the Calculation
Agent of (i) in the case of a Merger Event that causes the Shares to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), (a) if holders
of a majority of Shares affirmatively make such an election, the weighted
average of the types and amounts of consideration to be received by the holders
of Shares that affirmatively make such an election or (b) if holders of less
than a majority of Shares affirmatively make such an election, the types and
amount of consideration actually received by such holders, and (ii) the details
of the adjustment to be made under the Indenture in respect of such Merger
Event.

 

 

 

Consequences of Announcement Events:

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be

 

10

--------------------------------------------------------------------------------


 

 

 

replaced with “may”, the phrase “exercise, settlement, payment or any other
terms of the Transaction (including, without limitation, the spread)” shall be
replaced with the phrase “Cap Price (provided that in no event shall the Cap
Price be less than the Strike Price)” and the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the embedded
call options with an exercise price equal to the Cap Price sold by Counterparty
to Dealer of such Announcement Event solely to account for changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or such embedded call options”, and (z) for the avoidance of doubt, the
Calculation Agent may determine whether the relevant Announcement Event has had
an effect on the embedded call options with an exercise price equal to the Cap
Price sold by Counterparty to Dealer of such Announcement Event solely in
respect of changes in volatility, expected dividends, stock loan rate or
liquidity relevant to the Shares or such embedded call options (and, if so, may
adjust the Cap Price accordingly) on one or more occasions on or after the date
of the Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event. An Announcement
Event shall be an “Extraordinary Event” for purposes of the Equity Definitions,
to which Article 12 of the Equity Definitions is applicable. Section 12.3(d) of
the Equity Definitions is hereby modified by deleting the text beginning “
“Cancellation ….” on the 11th line thereof through the end of the paragraph and
inserting “such event shall constitute an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and to determine the amount payable pursuant to Section 6(e) of the Agreement.”

 

 

 

Announcement Event:

 

(i) The public announcement by any third party reasonably capable of executing
the Merger Event of a firm intention (or in the case of the Issuer or its
affiliates, any public announcement) of (x) any transaction or event that, if
completed, would constitute a Merger Event or Tender Offer, (y) any potential
acquisition by Issuer and/or its subsidiaries where the aggregate consideration
exceeds 15% of the market capitalization of Issuer as of the date of such
announcement (an “Acquisition Transaction”) or (z) the intention to enter into a
Merger Event or Tender Offer or an Acquisition Transaction, (ii) the

 

11

--------------------------------------------------------------------------------


 

 

 

public announcement by Issuer of an intention to solicit or enter into, or to
explore strategic alternatives or other similar undertaking that may include, a
Merger Event or Tender Offer or an Acquisition Transaction or (iii) any
subsequent public announcement by any entity of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence (including, without limitation, a new announcement,
whether or not by the same party, relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent. For
the avoidance of doubt, the occurrence of an Announcement Event with respect to
any transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” (A) “Merger Event” shall mean such
term as defined under Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, the remainder of the definition of “Merger Event” in
Section 12.1(b) of the Equity Definitions following the definition of “Reverse
Merger” therein shall be disregarded) and (B) “Tender Offer” shall mean such
term as defined under Section 12.1(d) of the Equity Definitions.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment, provided that, notwithstanding Section 12.7 of the
Equity Definitions, such event shall constitute an Additional Termination Event
with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and to determine the amount payable pursuant to Section 6(e) of the Agreement;
provided further that in addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it will also constitute a Delisting if the Shares are
not immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

 

 

 

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional

 

12

--------------------------------------------------------------------------------


 

 

 

Termination Event (with the Transaction (or the cancelled or terminated portion
thereof) being the Affected Transaction and Counterparty being the sole Affected
Party) shall be deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of
the Equity Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)         Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the parenthetical beginning after the word “regulation” in the second line
thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)” and (ii) adding the words “, or
holding, acquiring or disposing of Shares or any Hedge Positions relating to,”
after the words “obligations under” in clause (Y) thereof.

 

 

 

(b)         Failure to Deliver:

 

Applicable

 

 

 

(c)          Insolvency Filing:

 

Applicable

 

 

 

(d)         Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following sentence at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and
(ii) the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms.”; and

 

 

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e)          Increased Cost of Hedging:

 

Applicable

 

13

--------------------------------------------------------------------------------


 

Hedging Party:

 

Dealer

 

 

 

Determining Party:

 

Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.              Calculation Agent:

 

Dealer. All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner provided, that if an
Event of Default occurs with respect to Dealer, Counterparty shall have the
right to appoint a successor calculation agent which shall be a nationally
recognized third-party dealer in over-the-counter corporate equity derivatives.
Calculation Agent agrees that it will promptly, upon written notice from
Counterparty, provide a statement displaying in reasonable detail the basis for
such determination or calculation, as the case may be (it being understood that
the Calculation Agent shall not be required to disclose any confidential
information or proprietary models used by it in connection with such
determination or calculation, as the case may be) and make available appropriate
employees or agents of the Dealer to explain the information provided pursuant
to the foregoing.

 

 

 

4.              Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

 

 

 

 

Bank:

[·]

 

 

ABA#:

[·]

 

 

Acct No.:

[·]

 

 

Beneficiary:

[·]

 

 

Ref:

[·]

 

 

 

 

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

 

5.              Offices:

 

 

 

 

 

The Office of Dealer for the Transaction is:  London

 

 

 

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

The Office of Counterparty for the Transaction is:

 

Inapplicable, Counterparty is not a Multibranch Party

 

6.              Notices: For purposes of this Confirmation:

 

(a)                                 Address for notices or communications to
Counterparty:

 

14

--------------------------------------------------------------------------------


 

To:                                                                            
The Medicines Company

8 Sylvan Way

Parsippany, New Jersey 07054

Attn:                                                                    William
B. O’Connor, Chief Financial Officer

Telephone:                                   973-290-6094

Email:                                                           
Bill.O’Connor@THEMEDCO.com

 

 

 

(b)                                 Address for notices or communications to
Dealer:

 

 

 

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:                                                            
edg_notices@jpmorgan.com

edg.us.flow.corporates.mo@jpmorgan.com

Facsimile:                                          1-866-886-4506

 

With a copy to:

 

Attn:                                                                    Santosh
Sreenivasan

Telephone:                                   212-622-5604

Email:                                                           
santosh.sreenivasan@jpmorgan.com

 

7.              Representations, Warranties and Agreements:

 

(a)                                 In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

 

(i)                                     On the Trade Date and as of the date of
any Notice of Share Termination under (and as defined in) Section 8(c) below,
(A) Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

 

(ii)                                  (A) On the Trade Date, the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not subject to a “restricted period” and are not “covered securities” as
such terms are defined in Regulation M under the Exchange Act (“Regulation M”)
and (B) Counterparty shall not engage in any “distribution,” as such term is
defined in Regulation M, other than a distribution meeting the requirements of
the exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M,
until the second Exchange Business Day immediately following the Trade Date.

 

(iii)                               Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that neither
Dealer nor any of its affiliates is making any representations or warranties or
taking any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging — Contracts in
Entity’s Own Equity (or any successor issue statements).

 

(iv)                              Without limiting the generality of
Section 3(a)(iii) of the Agreement, the Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Exchange Act.

 

(v)                                 Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors authorizing
the Transaction, and approving the Transaction and

 

15

--------------------------------------------------------------------------------


 

any related hedging activity for purposes of Section 203 of the Delaware General
Corporation Law, and such other certificate or certificates as Dealer shall
reasonably request.

 

(vi)                              Counterparty is not entering into this
Confirmation for the purpose of creating actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for Shares) or
raising or depressing or otherwise manipulating the price of the Shares (or any
security convertible into or exchangeable for Shares), for the purpose of
inducing the purchase or sale of the Shares (or any security convertible into or
exchangeable for Shares) or otherwise in violation of the Exchange Act, it being
understood that no representation is made in respect of Dealer’s Hedging
Activities.

 

(vii)                        Counterparty is not, and after giving effect to the
transactions contemplated hereby will not be, required to register as, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(viii)                        On each of the Trade Date and the Premium Payment
Date, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Number
of Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

 

(ix)                              No state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

(x)                                 Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least USD50 million.

 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended, and is entering
into the Transaction as principal (and not as agent or in any other capacity,
fiduciary or otherwise) and not for the benefit of any third party.

 

(c)                                  Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(a)(2) thereof.  Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

(d)                                 Each of Dealer and Counterparty agrees and
acknowledges that Dealer is a “financial institution” and “financial
participant” within the meaning of Sections 101(22) and 101(22A) of the
Bankruptcy Code.  The parties hereto further agree and acknowledge (A) that this
Confirmation is a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a

 

16

--------------------------------------------------------------------------------


 

“settlement payment” within the meaning of Section 546 of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555
and 561 of the Bankruptcy Code.

 

(e)                                  As a condition to the effectiveness of the
Transaction, Counterparty shall deliver to Dealer (i) an incumbency certificate,
dated as of the Premium Payment Date, of Counterparty in customary form and
(ii) an opinion of counsel, dated as of the Premium Payment Date and reasonably
acceptable to Dealer, in the form of Exhibit A attached hereto.

 

(f)                                   Counterparty understands that
notwithstanding any other relationship between Counterparty and Dealer and its
affiliates, in connection with this Transaction and any other over-the-counter
derivative transactions between Counterparty and Dealer or its affiliates,
Dealer or its affiliates is acting as principal and is not a fiduciary or
advisor in respect of any such transaction, including any entry, exercise,
amendment, unwind or termination thereof.

 

(g)                                  Counterparty represents and warrants that
it has received, read and understands the OTC Options Risk Disclosure Statement
and a copy of the most recent disclosure pamphlet prepared by The Options
Clearing Corporation entitled “Characteristics and Risks of Standardized
Options”.

 

(h)                                 Each party acknowledges and agrees to be
bound by the Conduct Rules of the Financial Industry Regulatory Authority, Inc.
applicable to transactions in options, and further agrees not to violate the
position and exercise limits set forth therein.

 

8.              Other Provisions:

 

(a)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Exercise Date or Settlement Date or any other date
of valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation), if Dealer determines, in its commercially
reasonable discretion, that such extension is reasonably necessary to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock borrow
market or other relevant market or to enable Dealer to effect purchases of
Shares or Share Termination Delivery Units in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures
(consistently applied to transactions similar to the Transaction and whether or
not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer).

 

(b)                                 Additional Termination Events.

 

(i)                                     The occurrence of an event of default
with respect to Counterparty under the terms of the Convertible Securities on
the Maturity Date thereof or which default has resulted in the Convertible
Securities becoming due and payable under the Indenture as set forth in
Section 6.02 of the Indenture shall constitute an Additional Termination Event
with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and to determine the amount payable pursuant to Section 6(e) of the Agreement.

 

(ii)                                  Promptly following any repurchase and
cancellation of Convertible Securities, including without limitation pursuant to
Article 15 of the Indenture in connection with a “Fundamental Change” (as
defined in the Indenture), Counterparty shall notify Dealer in writing of such
repurchase and cancellation and the number of Convertible Securities so
repurchased and cancelled (any such notice, a “Repurchase Notice”).
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty of (x) any Repurchase Notice, within the applicable
time period set forth in the preceding sentence, and (y) a written
representation and warranty by Counterparty that, as of the date of such
Repurchase Notice, Counterparty is not in possession of any material nonpublic
information regarding Counterparty or the Shares, shall

 

17

--------------------------------------------------------------------------------


 

constitute an Additional Termination Event as provided in this Section 8(b)(ii).
Upon receipt of any such Repurchase Notice and the related written
representation and warranty, Dealer shall promptly designate an Exchange
Business Day following receipt of such Repurchase Notice (which in no event
shall be earlier than the related settlement date for such Convertible
Securities) as an Early Termination Date with respect to the portion of this
Transaction corresponding to a number of Options (the “Repurchase Options”)
equal to the lesser of (A) the number of such Convertible Securities specified
in such Repurchase Notice and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Repurchase Options. Any payment
hereunder with respect to such termination shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction.

 

(iii)                               Notwithstanding anything to the contrary in
this Confirmation, upon any Early Conversion in respect of which the relevant
converting Holder has satisfied the requirements to conversion set forth in
Section 14.02(b) of the Indenture:

 

(A)       Counterparty shall, within one Scheduled Trading Day of the
“Conversion Date” (as defined in the Indenture) for such Early Conversion,
provide written notice (an “Early Conversion Notice”) to Dealer specifying the
number of Convertible Securities surrendered for conversion on such Conversion
Date (such Convertible Securities, the “Affected Convertible Securities”), and
the giving of such Early Conversion Notice shall constitute an Additional
Termination Event as provided in this Section 8(b)(iii);

 

(B)       upon receipt of any such Early Conversion Notice, within a
commercially reasonable period of time thereafter, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than one Scheduled Trading Day following the “Conversion
Date” (as defined in the Indenture) for such Early Conversion) with respect to
the portion of the Transaction corresponding to a number of Options (the
“Affected Number of Options”) equal to the lesser of (x) the number of Affected
Convertible Securities and (y) the Number of Options as of the “Conversion Date”
(as defined in the Indenture) for such Early Conversion;

 

(C)       any payment hereunder with respect to such termination shall be
calculated by the Calculation Agent pursuant to Section 6 of the Agreement as if
(x) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
Affected Number of Options, (y) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (z) the terminated portion of
the Transaction were the sole Affected Transaction; provided that the amount
payable with respect to such termination shall not be greater than (1) the
Applicable Percentage, multiplied by (2) the Affected Number of Options,
multiplied by (3) (x) the sum of (i) the amount of cash paid (if any) and
(ii) the number of Shares delivered (if any) to the Holder (as such term is
defined in the Indenture) of an Affected Convertible Security upon conversion of
such Affected Convertible Security, multiplied by the fair market value of one
Share as determined by the Calculation Agent, minus (y) USD 1,000;

 

18

--------------------------------------------------------------------------------


 

(D)       for the avoidance of doubt, in determining the amount payable in
respect of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustment to
the conversion rate for the Convertible Securities has occurred pursuant to any
Fundamental Change Adjustment or Discretionary Adjustment and (z) the
corresponding Convertible Securities remain outstanding; and

 

(E)        the Transaction shall remain in full force and effect, except that,
as of the “Conversion Date” (as defined in the Indenture) for such Early
Conversion, the Number of Options shall be reduced by the Affected Number of
Options.

 

(c)                                  Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If Dealer shall owe
Counterparty any amount pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day (which written confirmation shall contain the representation and warranty
set forth in Section 7(a)(i)), no later than 9:30 A.M., New York City time, on
the relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if Counterparty does not elect to
require Dealer to satisfy its Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to elect to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party or an Extraordinary Event, which Event of Default, Termination Event or
Extraordinary Event resulted from an event or events within Counterparty’s
control.  Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the relevant merger
date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 6(d)(ii) of the Agreement or such later
date or dates as Dealer may commercially reasonably determine (the “Share
Termination Payment Date”) taking into account commercially reasonable hedging
or hedge unwind activity, in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination

 

19

--------------------------------------------------------------------------------


 

 

 

Delivery Unit on the date such Share Termination Delivery Units are to be
delivered as Share Termination Delivery Property, as determined by the
Calculation Agent and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event (other than on account of an Insolvency,
Nationalization or Merger Event), Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other Applicable Provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

 

(d)                                 Disposition of Hedge Shares.  Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer, the
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction in a commercially reasonable manner
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided that if Counterparty
elects clause (i) above but the items referred to therein are not completed in a
timely manner, or if Dealer, in its sole discretion, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(d) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer), and
best efforts

 

20

--------------------------------------------------------------------------------


 

obligations to provide opinions and certificates and such other documentation as
is customary for private placements agreements, all commercially reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary to compensate
Dealer for any commercially reasonable discount from the public market price of
the Shares incurred on the sale of Hedge Shares in a private placement); or
(iii) purchase the Hedge Shares from Dealer at the “Daily VWAP” (as defined in
the Indenture) on such Exchange Business Days, and in the amounts, commercially
reasonably requested by Dealer.  This Section 8(d) shall survive the
termination, expiration or early unwind of the Transaction.

 

(e)                                  Repurchase and Conversion Rate Adjustment
Notices.  Counterparty shall, at least two Exchange Business Days prior to any
day on which Counterparty effects any repurchase of Shares or consummates or
otherwise engages in any transaction or event (a “Conversion Rate Adjustment
Event”) that could reasonably be expected to lead to an increase in the
“Conversion Rate” (as defined in the Indenture), give Dealer a written notice of
such repurchase or Conversion Rate Adjustment Event (a “Repurchase Notice”) on
such day if, following such repurchase or Conversion Rate Adjustment Event, the
Notice Percentage would reasonably be expected to be (i) greater than 6.36% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof).  The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares plus the number of Shares underlying
any other convertible bond hedge transactions or similar call options sold by
Dealer to Counterparty and the denominator of which is the number of Shares
outstanding on such day.  In the event that Counterparty fails to provide Dealer
with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses (including losses relating to the Dealer’s
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Party
may become subject under applicable securities laws, including without
limitation, Section 16 of the Exchange Act or under any state or federal law,
regulation or regulatory order, relating to or arising out of such failure.  If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement and shall inure to the benefit of any
permitted assignee of Dealer.

 

(f)                                   Transfer and Assignment.  Either party may
transfer or assign any of its rights or obligations under the Transaction with
the prior written consent of the non-transferring party, such consent not to be
unreasonably withheld or delayed; provided that Dealer may transfer or assign
without any consent of Counterparty its rights and obligations hereunder, in
whole or in part, to any affiliate of Dealer (1) that has a long-term issuer
rating that is equal to or better than Dealer’s credit rating at the time of
such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or Dealer’s ultimate
parent, in each case, so long as (x) the Transfer Conditions are met and
(y) Counterparty shall not, as a result of such transfer or assignment, (A) be
required to pay the transferee or assignee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than the amount that Counterparty
would have been required to pay to Dealer in the absence of such transfer or
assignment, or (B) receive from the transferee or assignee on any payment date
an amount under Section 2(d)(i)(4) of the Agreement that is less than the amount
that Counterparty would have received from Dealer in the absence of such
transfer or

 

21

--------------------------------------------------------------------------------


 

assignment.  If at any time at which (1) the Equity Percentage exceeds 8.0% or
(2) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under Section 203 of the Delaware
General Corporation Law or other federal, state or local law, rule, regulation
or regulatory order or organizational documents or contracts of Counterparty
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting,
registration, filing or notification obligations or other requirements
(including obtaining prior approval by a state or federal regulator, but
excluding reporting obligations arising under Section 13 of the Exchange Act) of
a Dealer Person under Applicable Restrictions and with respect to which such
requirements have not been met or the relevant approval has not been received or
that would subject a Dealer Person to restrictions (including restrictions
relating to business combinations or other designated transactions), or have any
other adverse effect on a Dealer Person, under Applicable Restrictions minus
(y) 1% of the number of Shares outstanding on the date of determination (either
such condition described in clause (1) or (2), an “Excess Ownership Position”),
Dealer, in its discretion, is unable to effect a transfer or assignment to an
Eligible Counterparty in accordance with the Transfer Conditions after its
commercially reasonable efforts on pricing and terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that an Excess Ownership Position would no longer exist following the
resulting partial termination of the Transaction (after taking into account
commercially reasonable adjustments to Dealer’s commercially reasonable Hedge
Positions from such partial termination).  In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement or Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer
Group”) “beneficially own” (within the meaning of Section 13 of the Exchange
Act) without duplication on such day and (B) the denominator of which is the
number of Shares outstanding on such day. An “Eligible Counterparty” is any
nationally recognized dealer in equity derivatives with a rating (or having a
guarantor with a rating) for its long term, unsecured and unsubordinated
indebtedness equal to A- by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and
Dealer.  The “Transfer Conditions” mean that in connection with the transfer of
the Transaction, (i) a Potential Event of Default, Event of Default or
Additional Termination Event in respect of the Dealer shall not be in effect or
result from such transfer or assignment and (ii) the transferee or assignee
shall provide Counterparty with a complete and accurate U.S. Internal Revenue
Service Form W-9 (or successor thereto) or W-8 (or successor thereto), as
applicable, prior to becoming a party to the Transaction.  In the case of a
transfer or assignment by Counterparty of its rights and obligations hereunder
and under the Agreement, in whole or in part (any such Options so transferred or
assigned, the “Transfer Options”), to any party, withholding of such consent by
Dealer shall not be considered unreasonable if such transfer or assignment does
not meet the reasonable conditions that Dealer may impose including, but not
limited, to the following conditions:

 

(A)                          With respect to any Transfer Options, Counterparty
shall not be released from its notice and indemnification obligations pursuant
to Section 8(e) or any obligations under Section 2 (regarding Extraordinary
Events) or 8(d) of this Confirmation;

 

22

--------------------------------------------------------------------------------


 

(B)                          Any Transfer Options shall only be transferred or
assigned to a third party that is a United States person (as defined in the
Internal Revenue Code of 1986, as amended (the “Code”));

 

(C)                          Such transfer or assignment shall be effected on
terms, including any reasonable undertakings by such third party (including, but
not limited to, undertakings with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty as are requested by,
and reasonably satisfactory to, Dealer;

 

(D)                          Dealer shall not, as a result of such transfer and
assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

(E)                           An Event of Default, Potential Event of Default or
Termination Event shall not occur as a result of such transfer and assignment;

 

(F)                            Without limiting the generality of clause (B),
Counterparty shall have caused the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and

 

(G)                          Counterparty shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

(g)                               Delivery of Shares.  Notwithstanding anything
to the contrary herein, Dealer may, by prior notice to Counterparty, satisfy its
obligation to deliver any Shares or other securities on any date due (an
“Original Delivery Date”) by making separate deliveries of Shares or such
securities, as the case may be, at more than one time on or prior to such
Original Delivery Date, so long as the aggregate number of Shares and other
securities so delivered on or prior to such Original Delivery Date is equal to
the number required to be delivered on such Original Delivery Date.

 

(h)                                 Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(i)                                     No Netting and Set-off.  The provisions
of Section 2(c) of the Agreement shall not apply to the Transaction.  Each party
waives any and all rights it may have to set-off delivery or payment obligations
it owes to the other party under the Transaction against any delivery or payment
obligations owed to it by the other party, whether arising under the Agreement,
under any other agreement between parties hereto, by operation of law or
otherwise.

 

(j)                                    Equity Rights.  Dealer acknowledges and
agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Counterparty’s bankruptcy.  For the avoidance of doubt, the
parties agree that the preceding sentence shall not apply at any time other than
during Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that the
obligations of Counterparty under this Confirmation are not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

23

--------------------------------------------------------------------------------


 

(k)                                 Early Unwind.  In the event the sale by
Counterparty of the Underwritten Securities is not consummated pursuant to the
Purchase Agreement for any reason by the close of business in New York on
June 10, 2016 (or such later date as agreed upon by the parties) (June 10, 2016
or such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and the
Transaction and all of the respective rights and obligations of Dealer and
Counterparty hereunder shall be cancelled and terminated.  Following such
termination, cancellation and payment, each party shall be released and
discharged by the other party from, and agrees not to make any claim against the
other party with respect to, any obligations or liabilities of either party
arising out of, and to be performed in connection with, the Transaction either
prior to or after the Early Unwind Date; provided that Counterparty shall
purchase from Dealer on the Early Unwind Date all Shares purchased by Dealer or
one or more of its affiliates in connection with the Transaction at the then
prevailing market price.  Dealer and Counterparty represent and acknowledge to
the other that upon an Early Unwind and following the payment referred to above,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

(l)                                     Agreements and Acknowledgements
Regarding Hedging. Counterparty understands, acknowledges and agrees that:
(A) at any time on and prior to the Expiration Date, Dealer and its affiliates
may buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to adjust
its hedge position with respect to the Transaction; (B) Dealer and its
affiliates also may be active in the market for Shares other than in connection
with hedging activities in relation to the Transaction; (C) Dealer shall make
its own determination as to whether, when or in what manner any hedging or
market activities in securities of Issuer shall be conducted and shall do so in
a manner that it deems appropriate to hedge its price and market risk with
respect to the “Daily VWAP” (as defined in the Indenture); (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the “Daily VWAP” (as defined
in the Indenture), each in a manner that may be adverse to Counterparty; and
(E) the Transaction is a derivatives transaction in which it has granted Dealer
an option, and Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the Transaction.

 

(m)                             Wall Street Transparency and Accountability
Act.  In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), the parties hereby agree that neither
the enactment of the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or any regulation under the WSTAA
(or any such statute), nor any requirement under the WSTAA (or any statute
containing any legal certainty provision similar to Section 739 of the WSTAA) or
an amendment made by the WSTAA (or any such statute), shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging or Illegality).

 

(n)                                 Governing Law.  THE AGREEMENT, THIS
CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS
CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW
DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

(o)                                 Amendment.  This Confirmation and the
Agreement may not be modified, amended or supplemented, except in a written
instrument signed by Counterparty and Dealer.

 

(p)                                 Counterparts.  This Confirmation may be
executed in several counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

24

--------------------------------------------------------------------------------


 

(q)                                 Tax Matters.  For purposes of Sections
4(a)(i) and (ii) of the Agreement, each party agrees to deliver to the other one
duly executed and completed United States Internal Revenue Service Form W-9 (or
successor thereto) or appropriate Form W-8 (or successor thereto) (together with
any appropriate attachments).

 

(r)                                    Withholding Tax with Respect to Non-US
Counterparties. “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include (i) any U.S. federal withholding tax imposed or collected
pursuant to Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”) or (ii) any U.S. federal withholding tax
imposed on amounts treated as dividends from sources within the United States
under Section 871(m) of the Code (or any Treasury regulations or other guidance
issued thereunder). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

(s)                                   Amendment to Equity Definitions.

 

(i)                                     Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “a diluting or
concentrative” and replacing them with the words “a material” and adding the
phrase “or the Options” at the end of the sentence.

 

(ii)                                  Section 12.9(b)(vi) of the Equity
Definitions is hereby amended by (1) replacing the comma immediately following
clause (A) thereof with the word “or”, (2) deleting clause (C) thereof in its
entirety and (3) replacing the words “either party” in the last sentence thereof
with the words “the Hedging Party”.

 

(t)                                    Other Adjustments Pursuant to the Equity
Definitions.  Notwithstanding anything to the contrary in the Agreement, the
Equity Definitions or this Confirmation, upon the occurrence of a Merger Date,
the occurrence of a Tender Offer Date, or declaration by Counterparty of the
terms of any Potential Adjustment Event, the Calculation Agent may adjust the
Cap Price to preserve the fair value of the Options to Dealer (provided that in
no event shall the Cap Price be less than the Strike Price, and, for the
avoidance of doubt, the Delivery Obligation shall be calculated on the basis of
such adjustments by the Calculation Agent).  Solely for purposes of this
Section 8(t), the terms “Potential Adjustment Event,” “Merger Event,” and
“Tender Offer” shall each have the meanings assigned to each such term in the
Equity Definitions (as amended by Section 8(s)(i)).

 

(u)                                 Waiver of Jury Trial.  Each party waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of either party has represented, expressly or otherwise, that such other party
would not, in the event of such a suit, action or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into the Transaction, as applicable, by, among other things,
the mutual waivers and certifications provided herein.

 

(v)                                 Role of Agent.   Each party agrees and
acknowledges that (i) J.P. Morgan Securities LLC, an affiliate of Dealer
(“JPMS”), has acted solely as agent and not as principal with respect to the
Transaction and (ii) JPMS has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of the Transaction
(including, if applicable, in respect of the settlement thereof). Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under the
Transaction.

 

25

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

 

 

Yours faithfully,

 

 

 

 

 

 

 

 

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association

 

 

 

 

 

 

 

 

By:

/s/ Santosh Sreenivasan

 

 

 

Name: Santosh Sreenivasan

 

 

 

Title: Managing Director

 

 

 

 

 

 

Agreed and Accepted By:

 

 

 

 

 

THE MEDICINES COMPANY

 

 

 

 

 

 

 

 

By:

/s/ William O’Connor

 

 

 

Name: William O’Connor

 

 

 

Title: Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF CAPPED CALL OPINION]

 

1.              The execution, delivery and performance by the Company of the
Confirmations do not result in any violation of (i) Applicable Laws (as defined
below) applicable to the Company or (ii) any of the terms and provisions of,
under the Certificate of Incorporation or Bylaws or any of the agreements of, or
other instruments binding upon, the Company filed as exhibits to the Company’s
Annual Report on Form 10-K for the year ended December 31, 2015 or the Company’s
Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2016, in
each case except for such violations as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

“Applicable Laws” means the federal laws of the United States of America and the
laws of the State of New York and the rules and regulations adopted thereunder
that in our experience are normally applicable to transactions of the type
contemplated by the Confirmations.  However, the term “Applicable Laws” does not
include, and we express no opinion with regard to (A) any state laws, rules or
regulations relating to state securities or Blue Sky laws, federal or state
antifraud laws or federal securities laws, (B) any laws, rules or regulations of
any county, municipality or similar political subdivision or any agency or
instrumentality thereof and (C) any laws, rules or regulations that are
applicable to the Company, the Confirmations or the transactions contemplated
thereby solely because such laws, rules or regulations are part of a regulatory
regime applicable to any party to any of the Confirmations or the Company or any
of its affiliates because of the specific assets or business of the Company or
such affiliate.

 

2.              The Confirmations have been duly authorized, executed and
delivered by the Company.

 

3.              No consent, approval, authorization or order of, or
qualification with, any court or governmental agency or body having jurisdiction
over the Company is required to be obtained or made by the Company under
Applicable Laws in connection with the execution of the Confirmations to which
it is a party and the consummation of the transactions contemplated by the
Confirmations, other than those consents, approvals, authorizations, orders or
qualifications that have been obtained and are in effect, and except where the
failure to obtain or make such consent, approval, authorization, order or
qualification would not reasonably be expected to have a material adverse effect
on the Company and its subsidiaries, taken as a whole.  For the avoidance of
doubt, we express no opinion in this paragraph as to compliance with the
registration provisions of the Securities Act of 1933, as amended in relation to
the Notes, or the Trust Indenture Act of 1939, as amended with respect to the
Indenture.

 

4.              The statements in the Offering Memorandum under the heading
“Description of Capped Call Transactions,” insofar as it purports to summarize
certain provisions of the Confirmations described therein, are accurate in all
material respects.

 

5.              The Company is not, and, after giving effect to the consummation
of the issuance and sale of the Notes and any other transactions contemplated in
the Offering Memorandum, will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

--------------------------------------------------------------------------------